     Case 1:16-cv-01346-AWI-BAM Document 80 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       GREGORY ELL SHEHEE,                            Case No. 1:16-cv-01346-AWI-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13            v.                                        DEFENDANT’S MOTION TO DISMISS FOR
                                                        LACK OF PROSECUTION AND FAILURE
14       PEREZ,                                         TO COMPLY WITH COURT ORDER
15                       Defendant.                     (ECF Nos. 78, 79)
16

17

18           Plaintiff Gregory Ell Shehee (“Plaintiff”) is a former civil detainee proceeding pro se in

19   this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

20   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On August 10, 2020, the assigned Magistrate Judge issued findings and recommendations

22   recommending that Defendant’s motion to dismiss be granted, based on Plaintiff’s failure to

23   comply with a court order and failure to prosecute. (ECF No. 79.) Those findings and

24   recommendations were served on Plaintiff at his address of record and contained notice that any

25   objections thereto were to be filed within fourteen (14) days after service. (Id. at 6.) No

26   objections have been filed, and the deadline to do so has expired.1

27
     1
      On August 24, 2020, the findings and recommendations were returned as “Undeliverable,
28   Return to Sender, Forward Time Expired, Deceased.”
                                                   1
     Case 1:16-cv-01346-AWI-BAM Document 80 Filed 09/09/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The findings and recommendations issued on August 10, 2020, (ECF No. 79), are

 6              adopted in full;

 7          2. Defendant’s motion to dismiss, (ECF No. 78), is granted;

 8          3. This action is dismissed, with prejudice, for failure to comply with a court order and

 9              failure to prosecute; and

10          4. The Clerk of the Court is directed to close this case.

11
     IT IS SO ORDERED.
12

13   Dated: September 9, 2020
                                                 SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
